

116 S2822 IS: Post–9/11 Veteran Suicide Prevention Counseling Act
U.S. Senate
2019-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2822IN THE SENATE OF THE UNITED STATESNovember 7, 2019Ms. Duckworth introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to develop and maintain a suicide risk management and
			 prevention and lethal means training course for certain employees of the
			 Department of Veterans Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Post–9/11 Veteran Suicide Prevention Counseling Act. 2.Suicide risk management and prevention and lethal means training course of the Department of Veterans Affairs (a)Development (1)Initial developmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with entities described in subsection (b), shall develop a suicide risk management and prevention and lethal means training course that is culturally appropriate and addresses the concerns of firearm owners.
 (2)Periodic updatesThe Secretary shall update the training under this subsection not less frequently than once every two years.
 (b)Entities describedThe entities described in this subsection are the following: (1)The Secretary of Health and Human Services.
 (2)The National Institutes of Health. (3)Public and private institutions of higher education.
 (4)Experts in the assessment, treatment, and management of suicidal tendencies. (5)Relevant professional associations.
 (6)Gun ownership groups, in order to reduce the stigma associated with firearm ownership and safe storage.
 (c)Trainees; frequency of trainingThe Secretary shall provide the most recent training developed under subsection (a) not less frequently than once every five years to each employee of the Veterans Health Administration who regularly interacts with veterans in the course of such employment.
 (d)Public availabilityThe Secretary shall make the training developed under subsection (a) available to members of the public.